PER CURIAM.
We affirm appellant’s convictions, finding no error, but reverse one of his sentences. The trial court initially imposed a life sentence on the count for burglary with a firearm and a ten year sentence on the count for aggravated assault with a firearm. Appellant subsequently filed a motion to reduce the life sentence on the burglary with a firearm, which the court granted, reducing the life sentence to a thirty-five year sentence, but the court increased the ten year sentence on aggravated assault with a firearm to thirty-five years.
The increase in the sentence on aggravated assault violates the prohibition against double jeopardy. Troupe v. Rowe, *1186283 So.2d 857 (Fla.1973). Although there was no objection to the increased sentence raised in the trial court, this is the type of illegal sentencing error which can be raised for the first time on appeal. Hyden v. State, 715 So.2d 960 (Fla. 4th DCA 1998); Blakley v. State, 746 So.2d 1182 (Fla. 4th DCA 1999). We therefore affirm the convictions but reverse for reinstatement of the ten year sentence on aggravated assault with a firearm.
FARMER, KLEIN and TAYLOR, JJ., concur.